DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
            Applicant’s election of Species III, corresponding to claims 24, 27, 30, 34, 37, 40, 43, 46, 50, 53, 56, 59, 62, 65, 68, 71 and 74, without traverse, is acknowledged. Accordingly, claims 22, 23, 25, 26, 28, 29, 31, 32, 33, 35, 36, 38, 39, 41, 42, 44, 45, 47, 48, 49, 51, 52, 54, 55, 57, 58, 60, 61, 63, 64, 66, 67, 69, 70, 72, and 73 are withdrawn from consideration. 

Claim Objections
Claim 74 is objected to because the term “PRFs” is not defined previously before being abbreviated. The following is suggested: “pulse repetition frequencies (PRFs)”.  Appropriate correction is required.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)           the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)           the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

            Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 24 and 34 use the terms “driving unit”. The term “unit” is a substitute for “means.” “Driving unit” is modified by the functional language of: “configured to drive the ultrasonic resonator” in claim 24. 
A review of the specification shows that the “driving unit” has incomplete corresponding structure. Paragraph 29 of the specifications states the purpose of the driving unit but a statement of purpose is not sufficient structure. Paragraph 30 states the driving unit includes a power supply but does not state the entire structure of the driving unit (i.e., the full structure capable of accomplishing all associated functions). Therefore, claims 24, 34, and those dependent therefrom, are subsequently rejected under U.S.C 112(a) and (b).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph[1].

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 27, 30, 34, 37, 40, 43, 46, 50, 53, 56, 59, 62, and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 24 and 34 recite the terms “driving unit” which invokes 35 U.S.C. 112(f) according to the analysis set forth above but fail to disclose a corresponding structure which is effective for executing the claimed function. Paragraph 30 of the specification states: “ The driving unit including a power supply of the ultrasonic resonator 10” but, a disclosure of one structure in the driving unit, the power supply, is not sufficient to disclose the entire structure of the driving unit with respect to the claimed functions of the driving unit. In other words, the disclosed power supply is not capable of driving the ultrasonic resonator.  Furthermore, paragraph 29 of the specifications states: “the ultrasonic resonator having at least one of two frequencies and two pulse repetition frequencies is placed in the case, and these continuously and automatically generate a plurality of ultrasounds when driven by the driving unit.” However, disclosure of the function of the driving unit is not sufficient disclosure of the structure of the unit.
Furthermore, claims 24 and 34 states the term: “an acoustic diffusion layer”, which is not art-accepted phrasing, nor has it been defined by applicant in the specification. Applicant’s written description does not clearly explain how “an acoustic diffusion layer” is effective to “convert the high intensity ultrasound into low intensity ultrasound” as claimed. Applicant states in paragraph 56 of the disclosure, that the “acoustic diffusion layer” is “made of a foamed resin materials containing 90 to 99% or more of gas, such as air, and air bubbles and contains foam 34.” However, this disclosure does not convey to one of ordinary skill in the art, how the properties of the resin aid the “acoustic diffusion layer” to “diffuse high intensity ultrasound emitted from the ultrasonic resonator and convert the high intensity ultrasound into low intensity ultrasound with low intensity per unit area and radiate in a large area” (emphasis added), as claimed. Paragraph 59 of the specifications indicates: “by changing the orientation and the position of each of the ultrasonic diffusion members 49, highly directive high intensity ultrasound 19 is diffused to provide low intensity ultrasound stimulation to the entire part of a human and mammals to which sound wave stimulation is provided in a wide area.” However, applicant fails to disclose how the material of the acoustic diffusion layer, itself, aids in the conversion of high intensity ultrasound to low intensity ultrasound. 
For the aforementioned reasons, claims 24, 34, and those dependent therefrom, fail to meet the U.S.C 112(a) written description requirement. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 27, 30, 34, 37, 40, 43, 46, 50, 53, 56, 59, 62, and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 34 recite the terms “driving unit” which invokes 35 U.S.C. 112(f) according to the analysis above but fail to disclose complete corresponding structure which is capable of executing the claimed function of “driv[ing] the ultrasonic resonator” as claimed. Paragraph 29 of the specifications states the purpose of the driving unit does not provide sufficient structure. Paragraph 30 states the driving unit includes a power supply but does not state the entire structure of the driving unit. However, the disclosed power supply is not capable of driving the ultrasonic resonator. Therefore, it is unclear what specific structure is performing the recited purpose of: “driv[ing] the ultrasound resonator.”
Furthermore, claims 24 and 34 states the term: “an acoustic diffusion layer”, which is not art-accepted phrasing, nor has it been defined by applicant in the specification. Although applicant does give examples of the acoustic diffusion layer (i.e.: foamed resin or a porous wire net [0027]) and gives examples of the shape of the layer (i.e.: shape of a plant or an animal [0091]) , applicant’s does not convey to one of ordinary skill in the art, how the properties of the acoustic diffusion layer aid the “acoustic diffusion layer” to “convert the high intensity ultrasound into low intensity ultrasound with low intensity per unit area and radiate in a large area.”  Paragraph 59 of the specifications indicates: “by changing the orientation and the position of each of the ultrasonic diffusion members 49, highly directive high intensity ultrasound 19 is diffused to provide low intensity ultrasound stimulation to the entire part of a human and mammals to which sound wave stimulation is provided in a wide area.” However, it is not clear how the material of the acoustic diffusion layer, itself, actually converts one form of energy to another as required by the claim (i.e., high intensity ultrasound to low intensity ultrasound). 
Claim 34 further recites the limitation: “an ultrasonic oscillator including the ultrasonic resonator and the acoustic diffusion layer are divided, and the divided ultrasonic oscillator is waterproof”. It is unclear whether the acoustic diffusion layer is divided or the diffusion layer and the ultrasonic resonator are divided. Paragraph 35 of the specifications state: “a part of the resonator and the acoustic diffusion layer may be divided” however this does not provide clarity on what is divided. Furthermore, applicant recites “divided ultrasonic oscillator”, however, the limitation lacks antecedent basis. Consequently, it is unclear whether the “divided ultrasonic oscillator” is the same as the “ultrasonic oscillator” recited at the beginning of claim 34 or whether it is a different component. 
Claim 37 recites the limitation: “contour shape of the acoustic matching layer is 120% to 200%.” It is unclear from applicant’s specifications what is meant by “contour shape” or how it would be embodied in the percentages claimed. Paragraph 32 of the specifications states: “a contour shape of the acoustic matching layer is 120% to 200% of the ultrasonic resonator in magnitude in a project area”. The specifications do not clarify whether the “contour shape” is the shape of a beam that covers 120% to 200% of the project area or whether it is the shape of the acoustic matching layer itself and covers 120% to 200% of the ultrasonic resonator. 
Claim 53 recites the limitation: “the ultrasonic irradiation apparatus is provided in at least one of a tank capable of receiving human or mammals and filled with water, on a water surface or in the water of the tank”. It is unclear what a “water surface” is and how the apparatus is “on a water surface”. Paragraph 37 of the specifications states: “Further, the present invention is an ultrasonic irradiation system including the ultrasonic irradiation apparatus, wherein the ultrasonic irradiation apparatus is provided in at least one of a tank capable of receiving human or mammals and filled with water, on a water surface or in the water of the tank, and the ultrasonic irradiation apparatus is provided in the water in the tank capable of radiating ultrasound”.  However, this does not specify what a “water surface” is. Paragraph 31 states: “a holding member which is floatable on a water surface may be provided…” but it is unclear the relation between the holding member and the irradiation apparatus – whether the holding member holds the entire apparatus afloat on a water surface or whether the holding member itself is floatable outside of the apparatus. 
Therefore, claims 24, 34, 37, 53, and those dependent therefrom, are indefinite under U.S.C 112(b). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24, 27, 30, 37, 40, 46, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Guzzini (US 5702353 A) and Wada (US 9013091 B2). 
Regarding claim 24, in light of the indefiniteness, Guzzini teaches an ultrasonic irradiation (Guzzini – Abstract: “ultrasound micromassage system”) apparatus comprising: an ultrasonic resonator capable of generating ultrasound (Guzzini – Col. 1, Line 61: “plurality of ultrasonic wave emitting devices 13”); a driving unit configured to drive the ultrasonic resonator (Guzzini – Col. 1, Line 61: “ultrasonic frequency generators 15”); a case holding the ultrasonic resonator and the driving unit; (Guzzini – Col. 2, Lines 21 – 35: “Emitting device 113 comprising a box-shaped casing 116 composed of a rear shell 117 and a front cover 118 interconnected by means of screws 119” and Col. 2, Line 60: “ one or more electric ultrasonic frequency generators 15”). Although Guzzini does not teach the ultrasound frequency generator in the same box shaped case it would have been obvious to one having ordinary skill in the art to place the ultrasonic resonator and driving unit in one case in order to reduce space taken by the device and to shield both from the external environment. 
While Guzzini discloses that the emission of the beam is “wide” and that there is “divergence of the source,” as in the abstract and in Lines 30-44 of Col. 3, and thus is effectively diffused (see also Col. 2, Line 51 for a “reflecting diffusing element” 26), Guzzini does not teach both an acoustic matching or that the diffusing element is a layer provided between the ultrasonic resonator and the case. However, in light on the indefiniteness, Wada, in the same filed of ultrasonic devices, teaches an acoustic matching layer provided between the ultrasonic resonator and the case. (Wada – Fig. 3: “first acoustic matching layer 29”); and an acoustic diffusion layer (Wada – Fig. 3: “second acoustic matching layer 32” – It is known to one having ordinary skill in the art that ultrasonic waves move through the acoustic matching layer and are therefore “diffused” through the layer)  made of an ultrasound diffusing material configured to diffuse high intensity ultrasound emitted from the ultrasonic resonator (Wada – Table 1:“Epoxy Resin” and Col. 6, Lines 34-37 specifying that the second acoustic matching layer is a resin and therefore would effectively diffuse ultrasound energy. See also Col. 4, Lines 29-34 specifying that the resins “absorb vibrations” and thus will effectively reduce the intensity of ultrasound)  and convert the high intensity ultrasound into low intensity ultrasound with low intensity per unit area and radiate in a large area (In light of the indefiniteness rejection, the manner of “convert[ing]” high intensity to low intensity ultrasound is unclear and since the prior art discloses like materials to those claimed, it is understood to be effective at least to the degree of applicant’s device in converting energy, with the absorption of vibrations cited above from col. 4); wherein the ultrasonic resonator is a piezoelectric resonator (Wada – Table 1 – Piezoelectric Bodies Material:  “PZT series piezo electric ceramic”), and the ultrasound diffusing material of the acoustic diffusion layer is made of foamed resin (Wada – Table 1 – “Epoxy Resin”) containing 90 to 99 volume % of air bubbles and gas (the claimed ranges are understood to be arrived at by through routine optimization since applicant has disclosed that they were determined during a trial period but has not shown that the claimed range achieves unexpected results relative to the prior art ranges[2]. Therefore, applicant used a series of ranges that can be obtained through routine optimization without disclosing the criticality of the ranges over other ranges in the art. In light of the lack of criticality discussed it would have been obvious to one having ordinary skill in the art the moderate the ranges of the air bubbles in order to test for the best acoustic impedance matching and provide the desired level of vibration absorption as cited above in Col. 4, Lines 32-34). It would have been obvious to one having ordinary skill in the art, before the time of the effective filing date, to modify the device of Guzzini with that of Wada and use two acoustic matching layers in order to moderate the impedance and absorb vibrations of the ultrasound waves (Wada – Col. 5, Lines 30 – 35 and Col. 4, Lines 32-34). While the device of Wada is not specifically employed for ultrasound therapy, the effects achieved by the cited first matching layer and the second matching layer (resin) are applicable to both diagnostic and therapeutic ultrasound devices. Therefore, the disclosure of Wada is reasonably pertinent to the problems solved by incorporating such features, regardless of the ultrasonic application intended. Furthermore, the limitation of “foamed resin containing 90 to 99 volume % of air bubbles and gas” includes a range that is achieved via routine optimization. Variables are be shown to be routinely optimized when they are discovered to be the optimum or workable ranges by routine experimentation[3].  As too much or too little gas may limit the propagation of the wave though the medium, it is reasonable to optimize the gas to material ratio in order to generate the best impedance and diffusion ratio for ultrasound therapy. Additionally, as the ranges for a percent of gas to material can fall between 0 to 100%, there is a finite magnitude of gas to material ratio. Therefore, it is additionally obvious to try to test the entire range to determine the optimal ratio as part of the routine experimentation.
Regarding claim 27, the modified device of Guzzini, teaches, the ultrasonic resonator is made of a lead-free piezoelectric material (Wada – Table 1 Transmitting/ Receiving Piezoelectric Bodies Example 1 – PZT Series piezoelectric ceramic). It would have been obvious to one having ordinary skill in the art, before the effective filing date, to further incorporate Wada and use lead free material in order to use a less toxic resonator as the apparatus is being brought in contact with a living being.  
Regarding claim 30 , the modified device of Guzzini teaches, wherein positions at which lead wires of the piezoelectric resonator (Wada: Figure 1 – Wire 20 and Column 4: Lines 8 – 14: “…cable 20 that connects the scanning head 18…”) and a power supply thereof are drawn are separated from the ultrasonic resonator (Wada: Figure 1 – Wire 73 and Column 6: Lines 51 – 44: “…power cable 71…”) in the case (Guzzini – Col. 2, Lines 21 – 35: “Emitting device 113 comprising a box-shaped casing 116 composed of a rear shell 117 and a front cover 118 interconnected by means of screws 119” and Col. 2, Line 60: “ one or more electric ultrasonic frequency generators 15” – it would have been obvious to one having ordinary skill in the art to place the ultrasonic resonator and driving unit in one case for the reasons presented with respect to claim 24 ) and located at an upper part of the case when the apparatus is in use (Figure 4 of Guzzini showing the ultrasonic emitter 113 is located in the upper part of the case). It would have been obvious to one having ordinary skill in the art, before the effective filing date, to further incorporate the device of Wada to separate the lead wires from the power supply in order to avoid the confusion of wires. 
Regarding claim 37, in light of the indefiniteness, the modified device of Guzzini teaches, the acoustic matching layer of at least two types of materials is included (Wada: Table 1, Example 1 – First Acoustic Matching Layer: Silver nanoparticle containing resin and Second Acoustic Matching Layer: Epoxy Series Resin), a thickness of the acoustic matching layer is multiples of 1 /4 of an underwater wavelength   (Wada – Col. 9, Lines 20 – 25: “thickness of  /4 ( is the wavelength of ultrasonic waves)” of the used ultrasound, and a contour shape of the acoustic matching layer is 120% to 200% of the ultrasonic resonator in magnitude in a project area (Wada – Fig. 1). Wada does not teach the contour shape of the acoustic matching layer explicitly, applicant has failed to disclose the criticality for the limitation “a contour shape of the acoustic matching layer is 120% to 200%”. As a counter shape that does not cover the resonator would limit impedance matching, it is reasonable to optimize the coverage of the transducers to produce the best impedance matching. . Therefore, as an acoustic matching layer covers at least 100% of the ultrasonic resonator and it would have been obvious to expand to 120-200% of the surface area (interpreted as the claimed “project area”) of the resonator in order to make certain that all energy emitted by the ultrasonic resonator in the “wide” pattern of Guzzini as cited above with respect to claim 24 is subject to the effects of the matching layer, and it would have been obvious to incorporate this feature for those reasons. 
Regarding claim 40, the modified device of Guzzini teaches, wherein a part of the acoustic matching layer is a transparent organic material (Wada – Claim 7: “the acoustic matching layer is a composite of an organic material and a metal”) which constitutes the case, and a thickness thereof is multiples 1 /4 of   (Wada – Col. 9, Lines 20 – 25: “thickness of  /4 ( is the wavelength of ultrasonic waves))”. It would have been obvious to one having ordinary skill in the art, before the time of the effective filing date, to modify the device of Guzzini with that of Wada to use an organic material as it is a known expedient and its use carries a reasonable expectation of success and produces predictable results. It further would have been obvious to use a ¼ wavelength acoustic matching layer to bridge the acoustic impedance mismatch between the piezoelectric material and the human body as commonly done in the art.  
Regarding claim 46, the modified device of Guzzini teaches, at least two ultrasonic resonators are placed on a side surface of the case which is shaped as a pyramid, a cone, or a sphere (Guzzini  – Column 2, Line 14: “The emission can be either cylindrical” , Figure 1 depicting multiple ultrasound emitters (13), and  Figure 2 showing the conical arrangement of the case) and each ultrasound radiation surface cross at an angle range of 60 ° to 200 ° (Guzzini  – Column 2 lines 20: “The width of the conical emission to not be less than 30°…(for example, one value used is 60°)” which anticipates the claimed range). Applicant has not disclosed criticality for the limitation “each ultrasound radiation surface cross at an angle range of 60 ° to 200”. As the resonators have an enclosed area to propagate across, too high or too low of a propagation angle would lead to the resonators not reaching the desired target in the apparatus, therefore, it is reasonable to experiment and optimize the angle and surface area coverage of the ultrasonic resonators.
Regarding claim 53, in light of the indefiniteness, the modified device of Guzzini teaches, the ultrasonic irradiation apparatus is provided in at least one of a tank capable of receiving human or mammals and filled with water on a water surface or in the water of the tank (Guzzini  – Co1. 1, lines 20 – 25: “bathtub”) , and the ultrasonic irradiation apparatus is provided in the water in the tank capable of radiating ultrasound (Guzzini  – Co1. 1, lines 20 – 25: “… a hydromassage bathtub with an ultrasonic micromassage system comprising a plurality of ultrasound emitting devices distributed over the walls of the bathtub”).

Claims 34, 43, 68, 71, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Guzzini and Wada, as applied to claim 24 , and further in view of Sung (US 7815581 B1). 
Regarding claim 34, in light of the indefiniteness, the modified device of Guzzini teaches the device substantially as claimed in regards to claim 24 and the driving unit including a power supply of the ultrasonic resonator and an ultrasonic oscillator including the ultrasonic resonator and the acoustic diffusion layer are divided (Wada: Fig. 3 – Showing separated acoustic matching layers), and the divided ultrasonic oscillator is waterproof (Guzzini – Abstract: “A hydromassage bathtub with ultrasound micromassage system comprising a plurality of ultrasound emission devices (13, 113)” ) and is provided to be electrically connectable to the driving unit (Wada: Fig. 1 – Connector 19 and Col. 4, Line 10: “a connector 19 to be connected to the probe connecting section 17”). 
The modified device of Guzzini does not teach the ultrasonic oscillator is carried by a holding member which is floatable on a water surface. However, Sung, in the same field of ultrasonic devices, teaches the ultrasonic oscillator is carried by a holding member which is floatable on a water surface (Sung – Paragraph 16: “The transducer array 30 is positioned adjacent to the tank 20. The transducer array 30 is acoustic coupled with the hand 24 through the fluid 22” and Paragraph 19: “The actuator 32 is coupled to the transducer array 30 and configured to move the transducer array 30 in the different imaging mode” – it is known to one having ordinary skill in the art that that the actuator serves as the holding member and by moving on the surface, is “floatable” on the surface). It would have been obvious to one having ordinary skill in the art, before the time of the effective filing date, to modify the device of Guzzini with that of Wada such that two acoustic matching layers in order to moderate the impedance and absorb vibrations of the ultrasound waves (Wada – Col. 5, Lines 30 – 35 and Col. 4, Lines 32-34) and incorporate the device of Sung in order to selectively position the transducers in the desired position in relation to the body part (Sung – Paragraph 19). 
Regarding claim 43, the modified device of Guzzini teaches the device substantially as claimed in regards to claim 24 and that the fundamental wave frequency of each of the ultrasonic resonators is in a range of 0.3 MHz to 5 MHz (Guzzini – Column 2, Lines 20 – 25: “frequency ranging from 0.5 MHz and 5 MHz” – the range of 0.3 to 5 MHz is substantially similar), a plurality of acoustic matching layers are attached to the piezoelectric resonator of each ultrasonic resonator (Guzzini – Col. 1, Line 61: “plurality of ultrasonic wave emitting devices 13” – it is known to one having ordinary skill in the art that each ultrasonic emitting device will have an acoustic matching layer). The modified device of Guzzini does not teach the ultrasounds of a plurality of resonance frequencies. 
However, Sung, in the same field of ultrasonic devices teaches the ultrasounds of a plurality of resonance frequencies made to generate them (Sung – Col. 3, Lines 1 – 5: “irregular frequency”), and the ultrasounds of at least two different frequencies are made to continuously and automatically generate by a single piezoelectric resonator (Sung – Col. 3, Lines 1 – 5: “…the term “irregular frequency” refers to a frequency that cannot be defined by a single frequency value. This may include frequencies that are random, pseudorandom, rhythmic combinations of multiple frequencies, or any other waveform that can contains more than one frequency component” and Col. 7, Lines 40 – 45:“…in an additional embodiment, the amplitude modulating wave may have an irregular frequency” – It is known to one having ordinary skill in the art that if the waveform itself contains one or more frequency component then the ultrasonic resonator transmitting the waveform would transmit one or more frequency components). It would have been obvious to one having ordinary skill in the art, before the time of the effective filing date, to incorporate the device of Sung in order to further personalize the device “as comfortable intensity and frequency ranges may very between individuals” (Sung – Col. 8, Line 34 ).
Regarding claim 68, the modified device of Guzzini teaches the device substantially as claimed in regards to claim 24. The modified device of Guzzini, does not teach making the ultrasonic resonator floating and moving on water. However, Sung, in the same field of ultrasound devices teaches making the ultrasonic resonator floating and moving on water (Sung – Paragraph 16: “The transducer array 30 is positioned adjacent to the tank 20. The transducer array 30 is acoustic coupled with the hand 24 through the fluid 22” and Paragraph 19: “The actuator 32 is coupled to the transducer array 30 and configured to move the transducer array 30 in the different imaging mode” – it is known to one having ordinary skill in the art that that the actuator is making the ultrasonic resonator floatable and movable in water), making the ultrasonic resonator continuously and automatically generate multi-ultrasound with different frequencies and PRFs (Sung – Col. 3, Lines 1 – 5: “…the term “irregular frequency” refers to a frequency that cannot be defined by  a single frequency value. This may include frequencies that are random, pseudorandom, rhythmic combinations of multiple frequencies, or any other waveform that can contains more than one frequency component” and Col. 7, Lines 40 – 45:“…in an additional embodiment, the amplitude modulating wave may have an irregular frequency”), making the ultrasound reflected on an inner wall and a water surface of the tank (It is known to one having ordinary skill in the art that an ultrasound wave in a tank of water will reflect off of the walls of the tank depending on the composition of the wall”), and providing stimulation by low intensity multi-ultrasound to the whole body or a part of the body of human or mammals in the water (Sung – Col. 4, Lines 30 – 35: “An example embodiment of a device to provide the benefits of the present invention to the lower leg and foot is shown in FIG. 1. It should be noted that the concepts shown can be incorporated into similar devices for use on other parts of the body” and Col. 8, Lines 30 – 40: “it is intended that frequencies and intensities of pressure and sound waves should be used that are sufficient to provide a benefit to the body without damaging tissue or rupturing cells. Also, comfortable intensity and frequency ranges may vary between individuals, and may be configurable depending on personal preference”). It would have been obvious to one having ordinary skill in the art, before the time of the effective filing date, to incorporate the device of Sung in order to further personalize the device “as comfortable intensity and frequency ranges may very between individuals” (Sung – Col. 8, Line 34 ). 
Regarding claim 71, the modified device of Guzzini teaches intensity spatial average temporal average (lsata) of 25 mW/kg to 1000 mW/kg per body weight of an ultrasound irradiation part is radiated to human or mammals in the tank (Guzzini – Col. 2, Line 25: “The power on the immersed body can advantageously be at least 100 mW/sq.cm” – it is known to one having ordinary skill in the art that there is 1kg/cm2). 
Regarding claim 74, the modified device of Guzzini teaches, wherein a temperature of water in the tank is set to be 37°C  to 42° C (Guzzini  – Co1. 1, lines 20 – 25: “… a hydromassage bathtub” –  In light of the lack of criticality  discussed above, It is known to one having ordinary skill in the art that hot water can burn the human skin therefore it would have been obvious to one having ordinary skill in the art to limit the temperature range), each ultrasound of different frequencies and PRFs is continuously and automatically radiated from the ultrasonic resonator in series in a certain period of time (Sung – Col. 3, Lines 1 – 5: “…the term “irregular frequency” refers to a frequency that cannot be defined by  a single frequency value. This may include frequencies that are random, pseudorandom, rhythmic combinations of multiple frequencies, or any other waveform that can contains more than one frequency component” – it is known to one having ordinary skill in the art that rhythmic combinations imply a certain pattern which implies a series in a certain period of time), the ultrasound is applied to the whole body or a part of the body excluding head of human or mammals in a tank 10 to 60 min/day, 2 to 7 days/week, for 2 to 50 weeks (It would have been obvious to one having ordinary skill in the art, during routine experimentation, to try the range of 10 to 60 min/day, 2 to 7 days/week, for 2 to 50 weeks as there is a finite number of minutes in a day, finite number of days in a week, and finite number of weeks in a year). As too high or too low of a water temperature can create discomfort or burn the skin, it is reasonable to experiment and optimize the water temperature and the claimed range is obvious for this reason. Also, as too much irradiation may harm an organism and too little would not produce the intended therapy benefits, it is reasonable to optimize the duration of the therapy. Additionally, as the there is a finite number of minutes, days, and weeks in a year, it is possible and obvious to try to test the entire range to determine the optimal duration. 
Claims 50 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Guzzini and Wada, as applied to claim 24, and further in view of Gardenier (US 20020148038 A1).  
Regarding claim 50, the modified device of Guzzini teaches, the device substantially as claimed in regards to claim 24. The modified device of Guzzini does not teach a removable portable electronic device or another apparatus which generates music of audible sound. However, Gardenier, in the same field of human and animal immersion apparatuses, teaches a removable portable electronic device or another apparatus which generates music of audible sound (Gardenier: Figure 2A – Speakers 42 and 44 and Sound Source 32; and Paragraph 33: “Sound source 30 may be any conventional source of sound that can produce an electronic signal to audio speaker 32 to produce an audible sound, such as music (instrumental or vocal)”). It would have been obvious to one having ordinary skill in the art, before the time of the effective filing date, to incorporate the device of Gardenier in order to enhance the experience and enjoyment of the user (Gardenier – Paragraph 1). 
Regarding, claim 65, the modified device of Guzzini teaches, the modified device of Guzzini teaches, the device substantially as claimed in regards to claim 53. The modified device of Guzzini does not teach a bubble generator. However, Gardenier, in the same field of human and animal immersion apparatuses, teaches a bubble generator configured to discharge air bubbles of 0.01 mm to 10 mm in diameter into water (Gardenier –Para. 31: “Water – Jets 18” – it is known to one of ordinary skill in the art that0.01mm to 10mm is a significantly minute range that water jets in a conventional spa can discharge air bubbles of such diameter). It would have been obvious to one having ordinary skill in the art, before the time of the effective filing date, to provide the user with a water massage (Gardenier – Para. 2).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Guzzini and Wada, as applied to claims 24 and 53, and further in view of Balamuth et al (US 3499436 A). 

Regarding claim 56, the modified device of Guzzini teaches, wherein an ultrasound reflector (Guzzini – Guzzini – Col. 2, Lines 51 – 60: “parabolic reflector 23” and Fig. 2 – Element 23) with at least 80% of ultrasonic reflectance for reflecting and diffusing (Guzzini – Col. 2, Lines 51 – 60: “ ….the beam of ultrasounds emitted by the emitter 24 with a relatively narrow width, bounces off the convex surface of element 26 and is reflected onto the parabolic reflector 23 which emits it towards the inside of the bathtub with a beam shape depending, as will be obvious to the expert in the field, upon the geometrical dimensions, distances and curves of the reflector 23 and the diffusing element 26” – As the reflectors have an specific area to cover, too little surface area coverage would lead to the ultrasonic beams not reaching the desired target in the apparatus. Therefore, 80% coverage would have been able to be arrived by via routine optimization as also implied by Guzzini). Guzzini’s reflectors 26 are embodied in the emitter 13 which is attached to the surface of the tank, but Guzzini’s reflectors are not at least 80% of a surface area of an inner wall surface of the tank. However, Balamuth, in a similar field of ultrasound treatment devices teaches reflectors attached to at least 80% of a surface area of an inner wall of a surface  (Paragraph 124: Col. 4, Line 65: “One of the spaced apart walls 24 acts as a reflector surface so that the elastic energy waves passing through the organic structure 15” and Fig. 1 – Reflector 24; since the entirety of inner wall 24 of Fig. 1 is reflective, it is at least 80% of the surface area of the inner wall surface, as claimed). It would have been obvious to one having ordinary skill in the art, before the time of the effective filing date, to modify the reflectors taught on the outside of the tank in Guzzini and place them in the walls of the device, as taught by the reflective walls of Balamuth, in order minimize the number of emitters required to reflect energy back to the target volume, as taught by Balamuth in Col. 14, Lines 43-45. Furthermore, as the resonators have an enclosed area to propagate across, too little coverage would lead to the resonators not reaching the desired target in the apparatus and as there is a finite amount of coverage (100%), it is reasonable to experiment and optimize the surface area covered by the resonators in the tank.

Claim 59 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Guzzini, Wada, and Balamuth as applied to claim 56, and further in view of Maki (US 20050070961 A1). 

Regarding claim 59, the modified device of Guzzini teaches the device substantially as claimed in claim 56, but does not teach the ultrasound reflector is a composite material. However, Maki, in the same field of ultrasound therapy devices teaches an ultrasound reflector is a composite material (Paragraph 113: “A further reflection means 46 shown in FIG. 11C comprises a reflector 6 formed of a bimetallic material”). It would have been obvious to one having ordinary skill in the art, before the time of the effective filing date, to use a reflector made of composite material such as a metallic material to provide a smooth surface for the ultrasound to be reflected in a focused target direction or directions as implied by Paragraph 82 of Maki 
Regarding claim 62, the modified device of Guzzini teaches a waterproof sheet is provided on a surface of the sheet (Maki – Paragraph 0111: “The reflector 6 is disposed inside a dish-shaped portion 7C” and Paragraph 113: “A further reflection means 46 shown in FIG. 11C comprises a reflector 6 formed of a bimetallic material” – it is known to one having ordinary skill in the art that the reflector 6 can be considered “a sheet” because it covers a certain area over the dish-shaped portion 7C as illustrated in fig. 11A and it is known that bimetallic materials are waterproof), and a foamed organic material containing 90 to 99 volume % of gas inside of the sheet (Maki – Paragraph 214: “Applying a surface layer including a hydrophilic polymer material on the surface of the applicator 2, and possibly also the reflector means 4….” And Fig. 2A showing reflecting means (4) includes reflector (6).  It is known to one having ordinary skill in the art that some resins are hydrophilic material. Although, Maki does not explicitly disclose a range or air bubbles, the claimed ranges are arrived at by through routine optimization during a trial period but has not shown that the claimed range achieves unexpected results relative to the prior art ranges. Therefore, applicant used a series of ranges that can be obtained through routine optimization without disclosing the criticality of the ranges over other ranges in the art. In light of the lack of criticality, it would have been obvious to one having ordinary skill in the art the moderate the ranges of the air bubbles in order to test for the best level of hydrophilicity based on the air bubbles). It also would have been obvious to one having ordinary skill in the art, before the time of the effective filing date, to modify the device of Guzzini with that of Maki to reduce the friction of the resonator against the user’s skin if the user comes into contact with the resonator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        



    
        
            
    

    
        [1][1] For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
        
        [2][2] See MPEP 2144.05 (III)(A)
        [3][3] See MPEP 2144.05 (II)